Citation Nr: 0202334	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  00-02 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service-connection for pes planus.  

2.  Whether new and material evidence has been presented to 
reopen a claim of service-connection for bilateral 
sensorineural hearing loss.  

3.  Whether new and material evidence has been presented to 
reopen a claim of service-connection for tinnitus.  

4.  Whether new and material evidence has been presented to 
reopen a claim of service-connection for keloid scars of the 
neck, chest and arms.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and daughter


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from November 1944 to November 
1946 and from October 1950 to July 1951.  

This appeal arose from a November 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service-
connection for pes planus, bilateral sensorineural hearing 
loss, tinnitus and keloid scars of the neck, chest and arms.  

The November 1999 RO decision does not appear to address the 
issue of new and material evidence.  However, since these 
claims were previously denied by the RO in August 1996 the 
correct issues on appeal are whether new and material 
evidence has been presented to reopen the veteran's claims of 
service-connection for pes planus, bilateral sensorineural 
hearing loss, tinnitus and keloid scars of the neck, chest 
and arms.  


FINDINGS OF FACT

1.  The VA notified the veteran and his representative of 
information and evidence needed to substantiate and complete 
the claim in the November 1999 rating decision, the January 
2000 statement of the case (SOC), as well as the April 2000 
supplemental statement of the case (SSOC).  

2.  The veteran has not referenced any unobtained evidence 
that might aid the claim or that might be pertinent to the 
basis of the denial of the claim.  

3.  The VA examined the veteran in November 1981.  

4.  In an August 1996 rating decision the RO denied service-
connection for both feet, both ears and upper body scars as a 
result of exposure to mustard gas.  The veteran was notified 
of this decision in August 1996.  

5.  The veteran did not submit a substantive appeal thus the 
August 1996 RO decision became final.  

6.  The evidence added to the record since the August 1996 RO 
decision, with regard to pes planus, to include a November 
1999 private podiatry examination, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative or redundant, and by itself or with 
evidence previously assembled is so significant it must be 
considered in order to decide fairly the merits of the claim.  

7.  The evidence added to the record since the August 1996 RO 
decision, with regard to bilateral sensorineural hearing 
loss, tinnitus and keloid scars of the neck, chest and arms, 
to include duplicate copies of his July 1951 Report of 
Medical Examination at separation, private medical records 
dated February 1995 to November 1999, testimony at an April 
2000 RO hearing, testimony at an August 2001 Videoconference 
hearing by the veteran, his spouse and daughter, and pictures 
showing keloids scars on the veteran's right arm, chest, neck 
and back received in January 2002, do not bear directly and 
substantially upon the specific matters under consideration, 
are either cumulative or redundant, and by themselves or with 
evidence previously assembled are not so significant they 
must be considered in order to decide fairly the merits of 
the claim.  

CONCLUSIONS OF LAW

1.  The VA has satisfied its duties to notify and to assist 
the veteran.  38 U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159).  

2.  The evidence received since the RO denied entitlement to 
service-connection for pes planus is new and material, so 
that the claim is reopened.  38 U.S.C.A. §§ 5108, 7105(d)(3) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 20.302(b), 
20.1103 (2001).  

3.  Pes planus was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1111, 5107(b) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2001).  

4.  The evidence received since the RO denied entitlement to 
service-connection for bilateral sensorineural hearing loss 
is not new and material, so that the claim is not reopened, 
and the August 1996 decision of the RO is final.  38 U.S.C.A. 
§§ 5108, 7105(d)(3) (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.156(a), 20.302(b), 20.1103 (2001).  

5.  The evidence received since the RO denied entitlement to 
service-connection for tinnitus is not new and material, so 
that the claim is not reopened, and the August 1996 decision 
of the RO is final.  38 U.S.C.A. §§ 5108, 7105(d)(3) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 20.302(b), 20.1103 
(2001).  

6.  The evidence received since the RO denied entitlement to 
service-connection for keloid scars of the neck, chest and 
arms is not new and material, so that the claim is not 
reopened, and the August 1996 decision of the RO is final.  
38 U.S.C.A. §§ 5108, 7105(d)(3) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.156(a), 20.302(b), 20.1103 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.159), eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, even 
though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

The November 1999 rating decision, the January 2000 SOC, as 
well as the April 2000 SSOC informed the veteran of the 
evidence needed to substantiate the claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A. §§ 5102, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R § 3.159(b)).  The veteran has not 
referenced any unobtained evidence that might aid the claim 
or that might be pertinent to the basis of the denial of the 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  The VA examined the veteran in November 1981.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,631 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).

In the circumstances of this case, further development of the 
issues would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Dela Cruz v. 
Principi 15 Vet. App. 143, 149 (2001) (The Court concluded 
that there was no question that the appellant was fully 
notified and aware of the type of evidence required to 
substantiate the claim and that nothing in the VCAA could 
change that.  The Court concluded further that extensive 
factual development in a case indicates that no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating the claim); 38 U.S.C.A. 
§ 5103A(a)(2) (The VA is not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.").  VA has satisfied 
its duties to notify and to assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  

II.  New and Material Evidence 

Initially, the applicable law clearly states that, the 
claimant will be afforded a period of 60 days from the date 
the statement of the case is mailed to file the formal 
appeal.  The appeal should set out specific allegations of 
error of fact or law related to specific items in the 
statement of the case.  The agency of original jurisdiction 
may close the case for failure to respond after receipt of 
the statement of the case.  38 U.S.C.A. § 7105(d)(3) (West 
1991 & Supp. 2001); 38 C.F.R. § 20.302(b) (2001).  A 
determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 C.F.R. § 20.1103 
(2001).  

However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, the claim 
shall be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001).  "New and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  38 U.S.C. § 5103A(a)(1) (West Supp. 2001).  
However, nothing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C. § 5103A(f) (West Supp. 2001).  

The Board notes that the regulation regarding new and 
material evidence has been revised.  See 66 Fed. Reg. 45,630 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)).  However, the revised regulation applies to any 
claim to reopen received on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (August 29, 2001).  The effective date rule 
established by 38 U.S.C.A. § 5110(g) prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  As this claim to 
reopen was received on September 13, 1999, prior to August 
29, 2001, the revised regulation is not applicable and the 
Board may not consider the revised regulation.

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

The evidence, which was in the file at the time that this 
case was considered by the RO in August 1996, included a July 
1951 Report of Medical Examination at separation, United 
States Public Health Service outpatient clinic treatment 
records, dated October 1955 to July 1981, a May 1979 letter 
from the United States Coast Guard, a November 1981 VA Report 
of Medical Examination For Disability Evaluation, VA 
outpatient treatment records, dated May 1988 to April 1991, 
and a March 1996 written statement from a fellow serviceman.  


A.  Pes Planus  

The Board has reviewed the evidence received into the record 
since the August 1996 RO denial and finds that new and 
material evidence has been received to reopen the claim of 
service connection for pes planus.  Specifically, the 
November 1999 private podiatry examination report which 
diagnoses included asymptomatic pes planus.  This evidence 
bears directly and substantially upon the specific matter 
under consideration, and was not considered by the RO when it 
issued its August 1996 rating decision.  Moreover, it is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  This evidence therefore 
constitutes new and material evidence under 38 C.F.R. § 
3.156(a), and the claim is thus reopened.

Having reopened the veteran's claim of entitlement to 
service-connection for pes planus, the Board will now proceed 
to consideration of this claim on its merits.  

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1111 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The Board acknowledges that the veteran's enlistment 
examination is not of record.  So there is a "presumption of 
soundness" at the time of his entrance into the military - 
which, in turn, means that he need not show that the pes 
planus became appreciable worse during service beyond its 
natural progression to prevail.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b); see also Akins v. Derwinski, 1 Vet. App. 
228 (1991); Bagby v. Derwinski, 1 Vet. App. 225  (1991); 
Doran v. Brown, 6 Vet. App. 283, 286 (1994); Miller v. West, 
11 Vet. App. 345 (1998); Browder v. Derwinski, 1 Vet. App. 
204 (1991); Lapaosky v. Brown, 4 Vet. App. 331  (1993).  

One-degree pes planus, asymptomatic was noted as abnormal on 
the July 1951 report of medical examination at separation.  
However, pes planus was not noted at the November 1981 VA 
examination.  The November 1999 private podiatry examination 
diagnosis of asymptomatic pes planus establishes that the 
veteran currently has pes planus.  At the April 2000 RO 
hearing the veteran testified that he did not have pes planus 
when he went on active duty.  He attributed his pes planus to 
excessive walking and standing on his feet.  The veteran 
stated that he did not see a doctor for pes planus while in 
service but that he went to a doctor for pes planus after 
service.  

Since he continues to have pes planus the Board concludes 
that the current pes planus is of service origin.  38 C.F.R. 
§ 3.303 (2001).  In view of the above findings the evidence 
is at least in equipoise as to whether the veteran's pes 
planus was incurred in or aggravated by service.  The Board 
finds that the evidence is in equipoise, and thus the benefit 
of the doubt is resolved in favor of the veteran.  
Accordingly, service-connection for pes planus is warranted.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303 (2001).  

B.  Bilateral Sensorineural Hearing Loss and Tinnitus  

The evidence submitted since the August 1996 denial, with 
regard to bilateral sensorineural hearing loss and tinnitus 
includes a duplicate copy of his July 1951 Report of Medical 
Examination at separation, private medical records, dated 
February 1995 to November 1999, testimony at an April 2000 RO 
hearing and testimony of the veteran, his spouse and daughter 
at an August 2001 Videoconference hearing.  

The July 1951 Report of Medical Examination at separation is 
not new evidence because it was of record at the time of the 
August 1996 RO decision.  

In November 1999 one private physician opined that the 
veteran's hearing loss quite likely had noise exposure as a 
primary etiology.  He wrote that while the veteran was in the 
military, he was exposed to a significant amount of noise and 
did not wear protection at that time.  The private physician 
thought that it was quite likely that the noise exposure that 
the veteran suffered while in the military to some extent 
contributed to his chronic hearing problems.  He also 
indicated that the veteran suffered from bilateral tinnitus 
and that this too was probably connected in a causal way to 
the noise exposure he experienced while in the military.  
Another private clinical audiologist wrote, in November 1999 
that based on the veteran's history, exposure to loud noise 
at his workplace and during his military service, as well as 
his present age could have contributed to the sensorineural 
hearing loss present in both ears.  

Although this evidence is new it is not material.  The 
veteran's claims of entitlement to service-connection for 
bilateral sensorineural hearing loss and tinnitus were 
previously denied because neither disorder was shown in 
service.  While the above private medical opinions provide a 
somewhat tenuous link between the veteran's service and his 
current bilateral sensorineural hearing loss and tinnitus the 
private medical records, dated February 1995 to November 
1999, still do not establish that bilateral sensorineural 
hearing loss and tinnitus existed in service.  At this 
juncture the Board notes that veteran's hearing was normal at 
separation.  Left canal occluded with cerumen, drum not 
visualized was noted as abnormal but the veteran's hearing 
acuity was 15/15 on the July 1951 Report of Medical 
Examination, at separation.  15/15, bilaterally, has been 
recognized as normal hearing acuity by the United States 
Court of Appeals for Veterans Claims (Court) in the Smith v. 
Derwinski, 2 Vet. App. 137, 140 (1992).  Hence, the private 
medical records, dated February 1995 to November 1999, 
although new are not material, as they do not establish that 
bilateral sensorineural hearing loss and tinnitus existed in 
service.  

The April 2000 RO hearing testimony and the August 2001 
Videoconference hearing testimony are cumulative of evidence 
already of record.  At both hearings the veteran refers to 
his July 1951 Report of Medical Examination at separation, 
United States Public Health Service outpatient clinic 
treatment records, dated October 1955 to July 1981, and 
private medical records, dated February 1995 to November 
1999, regarding bilateral sensorineural hearing loss and 
tinnitus.  For example the veteran testified, in April 2000, 
that he went to the public health clinic and reported ringing 
in his ears in 1974.  The United States Public Health Service 
outpatient clinic treatment records, dated October 1955 to 
July 1981, were previously of record and previously 
considered by the RO.  

The veteran does not add anything new to the record.  "New" 
evidence means more than evidence which was not previously 
physically of record.  To be "new," additional evidence must 
be more than merely cumulative.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The veteran's April 2000 RO hearing and 
August 2001 Videoconference hearing testimony by themselves 
or in conjunction with evidence previously assembled are not 
so significant that they must be considered in order to 
fairly decide the merits of the claim.  

After a careful review of the evidence of record, it is found 
that the additional evidence, which the veteran has 
submitted, is not "new and material."  Accordingly, his claim 
of entitlement to service-connection for bilateral 
sensorineural hearing loss and tinnitus is not reopened and 
the August 1996 decision of the RO remains final.  

C.  Keloid Scars of the Neck, Chest and Arms 

The evidence submitted since the August 1996 denial, with 
regard to keloid scars of the neck, chest and arms includes a 
duplicate copy of his July 1951 Report of Medical Examination 
at separation, private medical records, dated February 1995 
to November 1999, testimony at an April 2000 RO hearing, 
testimony of the veteran, his spouse and daughter at an 
August 2001 Videoconference hearing and pictures showing 
keloids scars on the veteran's right arm, chest, neck and 
back received in January 2002.  For the reasons stated in IV 
above the July 1951 Report of Medical Examination at 
separation is not new evidence and the April 2000 RO hearing 
testimony and the August 2001 Videoconference hearing 
testimony are cumulative of evidence already of record.  

In January 2002 the Board received pictures from the veteran 
showing keloids scars on his right arm, across his chest and 
on his neck and back.  However, this evidence is cumulative 
and redundant of evidence previously of record.  The evidence 
previously of record established that the veteran had keloid 
scars on his right arm, across his chest and on his neck and 
back.  Case in point, multiple keloid scars were diagnosed at 
the November 1981 VA examination.  The pictures from the 
veteran showing keloids scars on his right arm, across his 
chest and on his neck and back by themselves or in 
conjunction with evidence previously assembled are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  

The Board does not dispute the fact that the veteran 
currently has keloid scars on his right arm, across his chest 
and on his neck and back.  However, the specific matter under 
consideration is the existence of such scars in service.  A 
one-inch scar on the right forearm was noted as abnormal on 
the July 1951 Report of Medical Examination at separation.  
The keloid scar pictured is on the veteran's right upper arm.  
The forearm and the upper arm are anatomically different 
parts of the body.  The pictures from the veteran showing 
keloids scars on his right arm, across his chest and on his 
neck and back do not add anything new to the record.  "New" 
evidence means more than evidence which was not previously 
physically of record.  To be "new," additional evidence must 
be more than merely cumulative.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

After a careful review of the evidence of record, it is found 
that the additional evidence, which the veteran has 
submitted, is not "new and material."  Accordingly, his claim 
of entitlement to service-connection for keloid scars of the 
neck, chest and arms is not reopened and the August 1996 
decision of the RO remains final.  


ORDER

The petition to reopen the claim of service-connection for 
pes planus is granted.  

Service-connection for pes planus is granted, subject to the 
provisions governing the award of monetary benefits.

The petition to reopen the claim of service-connection for 
bilateral sensorineural hearing loss is denied.

The petition to reopen the claim of service-connection for 
tinnitus is denied.

The petition to reopen the claim of service-connection for 
keloid scars of the neck, chest and arms is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

